MEMORANDUM ***
California state prisoner Andre Ramon Craver appeals pro se from the district court’s summary judgment in favor of a Sacramento County Main Jail doctor and nurse in his 42 U.S.C. § 1983 action alleging defendants acted with deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment on Craver’s claim that Dr. Bahadursingh provided inadequate medical care. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (difference of opinion between prisoner-plaintiff and physician does not amount to deliberate indifference).
The district court properly granted summary judgment on Craver’s claim that Dr. *466Bahadursingh took away his special shoes because Craver testified during his deposition that it was another doctor who revoked his authorization for the shoes.
The district court properly granted summary judgment to defendant T. Smith because Craver failed to raise a triable issue of fact regarding her involvement in the alleged violations. See Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir.2001).
We reject Craver’s contention regarding his motion for sanctions because he failed to identify the additional grievances he sought through discovery and how those grievances could have affected summary judgment.
AFFIRMED.

 disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.